      Case: 4:20-cr-00504-CAB Doc #: 92 Filed: 02/03/21 1 of 3. PageID #: 344




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 UNITED STATES OF AMERICA,                         )        Case No. 4:20-cr-00504-CAB-4
                                                   )
        Plaintiff,                                 )        JUDGE CHRISTOPHER A. BOYKO
                                                   )
        v.                                         )        MAGISTRATE JUDGE
                                                   )        THOMAS M. PARKER
 RANDALL MORGAN aka JUNE BUG,                      )
                                                   )
        Defendant.                                 )        REPORT AND RECOMMENDATION
                                                   )

       Judge Christopher A. Boyko referred this matter to the undersigned, pursuant to General

Order 99-49, for purposes for receiving, on consent of the parties, the defendant’s offer of a plea

of guilty, conducting the colloquy prescribed by Fed. R. Crim. P. 11, causing a verbatim record

of the proceedings to be prepared, referring the matter, if appropriate, for presentence

investigation, and submitting a Magistrate Judge’s Report and Recommendation stating whether

the plea should be accepted and a finding of guilty entered. The following, along with the

transcript or other record of the proceedings submitted herewith, constitutes the Magistrate

Judge’s Report and Recommendation concerning the plea of guilty proffered by the defendant.

       1. On February 3, 2021, the defendant, accompanied by counsel, proffered a plea of

             guilty to counts 1 and 69 of the Indictment.

       2. Prior to such proffer, the defendant was examined as to his competency, advised

             of the charge and consequences of conviction, informed that the Federal Sentencing

             Guidelines are advisory and the Court must consider them but the Court may impose
      Case: 4:20-cr-00504-CAB Doc #: 92 Filed: 02/03/21 2 of 3. PageID #: 345




             any sentence authorized by law, notified of his rights, advised that he was waiving all

             his rights except the right to counsel, and, if such were the case, his right to appeal,

             and otherwise provided with the information prescribed in Fed. R. Crim. P. 11.

       3. The parties and counsel informed the court about a plea agreement between the

             Parties; the undersigned was advised that, aside from such agreement as described or

             submitted to the court, no other commitments or promises have been made by any

             party, and no other agreements, written or unwritten, have been made between the

             parties.

       4. The parties provided the undersigned with sufficient information about the charged

             offense and the defendant’s conduct to establish a factual basis for the plea, and the

             defendant acknowledged that he committed the acts alleged in the indictment.

       5. The undersigned questioned the defendant under oath about the knowing,

             intelligent, and voluntary nature of the plea of guilty, and finds that the defendant’s

             plea was offered knowingly, intelligently, and voluntarily.

       In light of the foregoing and the record submitted herewith, the undersigned finds that the

defendant’s plea was knowing, intelligent, and voluntary, and that all requirements imposed by

the United States Constitution and Fed. R. Crim. P. 11 have been satisfied. Therefore, the

undersigned recommends that the plea of guilty be accepted and a finding of guilty be entered by

the Court.


Dated: February 3, 2021
                                                        Thomas M. Parker
                                                        United States Magistrate Judge




                                                    2
      Case: 4:20-cr-00504-CAB Doc #: 92 Filed: 02/03/21 3 of 3. PageID #: 346




                                          OBJECTIONS

ANY OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court
within fourteen (14) days of receipt of this notice. Fed. R. Crim. P. 59. Failure to file objections
within the specified time constitutes a WAIVER of the right to appeal the Magistrate Judge’s
recommendation. Id.




                                                 3
